DETAILED ACTION
The instant application having Application No. 16/497,860 filed on September 26, 2019 is presented for examination by the examiner.
	This action is in response to the submissions of September 1, 2021. Claims 1-2 and 4-9 are pending, of which claim 1 is amended.

Claim Objections
Upon further consideration the objection to claim 1 is hereby removed. The specification supports there being one, two or an arbitrary number of position sensors. The claim language having a second instance of “a position sensor” encompasses both (1) where the second instance of “a position sensor” refers to the previously claimed position sensor and (2) where the second instance of “a position sensor” is a second position sensor.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “along a direction that is perpendicular to the optical axis of the lens” is indefinite because the drawings depict the supporting faces of the cover and base facing one another along a 
In the applicant’s response, they helpfully pointed to Figs. 3(a) and 3(b) where the supporting face 3B of the base member 3 and the supporting face 4B of the cover member are depicted. The applicant then notes that 3B and 4B are “oriented perpendicular to the optical axis.” The examiner agrees that they are each oriented perpendicular to the optical axis. However, that is not what is claimed. The claim states “the supporting face of the base member and the supporting face of the cover member are disposed facing each other along a direction that is perpendicular to the optical axis of the lens.” Thus the claim is regarding the direction along which 3B and 4B face one another. As seen in Figs. 3(a) and 3(b) the direction along which they face one another is parallel to the optical axis. The claim does not recite “are disposed and oriented along a direction that is perpendicular to the optical axis.”

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art teaches the lens device of claim 1, but is silent regarding “and an interconnection end portion is provided at a base end portion of the cover member.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. 
As explained in the 112(b), the applicant argues that there is no indefiniteness issue because the supporting face of the base member 3 and the supporting face 4B of the cover member 4 are oriented perpendicular to the optical axis. The examiner thanks the applicant for specifically pointing to which elements the claim is directed. However, the examiner disagrees that how they are oriented is what is currently claimed, because the claim states “the supporting face of the base member and the supporting face of the cover member are disposed facing each other along a direction that is perpendicular to the optical axis of the lens” and thus is directed to the direction along which they are facing one another, not the direction along which they are oriented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872